Title: To George Washington from Robert Howe, 10 October 1780
From: Howe, Robert
To: Washington, George


                  
                     Dear Sir
                     Totoway 10th of October 1780
                  
                  When the Movements of the Enemy made it much more than probable
                     that an immediate Attack upon West Point was intended, the Garrison was
                     unfortunately almost without Provisions of any Sort—& it became
                     requisite by every Method to obtain Supplies in the most expeditious Manner. In
                     This Situation, & at a Crisis so critical & important, I was
                     compell’d to fall upon Measures extraordinary perhaps in Their Nature, but
                     warranted by Necessity—& among other Expedients, I directed the
                     Commissaries, & Depy Q.M. Genl to endeavour to purchase, & in
                     Case of Failure to impress, in Manner least distressing to my Fellow Citizens,
                     the Articles necessary for the Maintenance & Support of those Men who
                     were to defend that important Post. Provisions (notwithstanding our every
                     Effort) were obtain’d but in very inadequate Proportions—& knowing how
                     much a Supply of Spirits would contribute to render a Short Allowance of
                     Provision more supportable, I directed the Commissaries (& requested
                     Col. Hay to exert himself to assist them in it) to obtain by Purchase or
                     Impressment the Quantity necessary without the least delay. Col. Hay with an
                     Activity I have often experienced upon other emergent Occasions & from
                     which Service has derived great Benefits, obtain’d for the Public the Quantity
                     set forth in the inclos’d Estimate—which, by Contract, if paid for by the 1st
                     of August was to bear no Interest, but if not then paid, to be paid for by the
                     1st of October with Interest—& the Parties not to be sufferers by any
                     Depreciation which might happen. By a Letter from Col. Hay received yesterday I
                     find that none of the Persons had had their Money—by which, as the Rum taken
                     from several of them was almost their whole Property, they are reduced to a
                     Situation extremely distressing—I therefore take the Liberty to trouble your
                     Excellency upon this Occasion, & earnestly to request your Influence
                     with Congress to obtain Payment for a Set of Men who could have had the Price
                     agreed for paid down to them at the Time, had they not chosen to deliver up
                     their Property to Public Service in Preference to disposing of it to private
                     Individuals. Without immediate Payment Sir, I really apprehend several of them
                     will be ruin’d—particularly Mr John Taggart who is now with me, & whose
                     whole Property consists in what is due him from the Public. I am Dear Sir With
                     the greatest Respect your Excellency’s most obedient & Humble Servant
                  
                     Robert Howe
                  
               